Exhibit 10.6

EMPLOYMENT AGREEMENT

BETWEEN

TRIAD HOSPITALS, INC.

AND

JAMES D. SHELTON

EFFECTIVE: DECEMBER 15, 2006



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is entered into effective as of
December 15, 2006, between TRIAD HOSPITALS, INC., a Delaware corporation (the
“Company”), and JAMES D. SHELTON (the “Employee”).

WITNESSETH:

WHEREAS, the Company desires to secure the Employee’s services, and the Employee
is willing to render such services, all upon and subject to the terms and
conditions contained in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, the Company and the Employee agree as follows:

 

1. Defined Terms: For the purposes hereof and as used herein, the following
terms set forth below shall have the meanings set forth below unless the context
clearly indicates to the contrary:

 

  a. “Accounting Firm” shall mean as defined in Section 7.b. below.

 

  b. “Aggregate Compensation” shall mean the Employee’s annual Base Salary in
effect on the last day of any applicable calendar year plus the Employee’s
Target Incentive Bonus for any applicable calendar year.

 

  c. “AIP” shall mean the Triad 2006 Corporate Annual Incentive Plan, as
amended, and comparable incentive plans adopted for subsequent fiscal years.

 

  d. “Base Salary” shall mean as defined in Section 4.a. below.

 

  e. “Board” shall mean as defined in Section 2.a. below.

 

  f. “Bonus Plan” shall mean the AIP, the LTIP or any other plan or program
under which performance-based cash incentive compensation may be payable to the
Employee.

 

  g. “Cause” shall mean (A) the Employee is convicted of a felony involving a
crime of moral turpitude; or (B) the Employee, in carrying out his duties and
responsibilities under this Agreement, is guilty of gross neglect or gross
misconduct resulting in material economic harm to the Company, unless such act
or failure to act resulted from the Employee’s incapacity due to physical or
mental illness.

 

  h. “Change in Control” shall mean:

(A) The acquisition by any Person of beneficial ownership of Outstanding Company
Voting Securities (including any such acquisition of beneficial

 

EMPLOYMENT AGREEMENT   -1-   JAMES D. SHELTON



--------------------------------------------------------------------------------

ownership deemed to have occurred pursuant to Rule 13d-5 under the Exchange Act)
if, immediately thereafter, such Person is the beneficial owner of 25% or more
of either (i) the then Outstanding Company Common Stock or (ii) the then
Outstanding Company Voting Securities, unless such acquisition is made
(a) directly from the Company in a transaction approved by a majority of the
members of the Incumbent Board, (b) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (c) by a parent corporation resulting from a Business
Combination if, following such Business Combination, the conditions specified in
clauses (i), (ii) and (iii) of subsection (C) of this Section 1.h. are
satisfied;

(B) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;

(C) Approval by the stockholders of the Company of a Business Combination (or if
there is no such approval by stockholders, consummation of such Business
Combination) unless, immediately following such Business Combination, (i) more
than 50% of, respectively, the then outstanding shares of common stock of the
parent corporation resulting from such Business Combination and the total
combined voting power of the then outstanding voting securities of such parent
corporation entitled to vote generally in the election of directors will be (or
is) then beneficially owned, directly or indirectly, by all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (ii) no Person (other than any employee benefit plan (or
related trust) of the Company or any parent corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more,
respectively, of the then outstanding shares of common stock of the parent
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the parent corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement providing for, or action of the Board
authorizing, such Business Combination; or

 

EMPLOYMENT AGREEMENT   -2-   JAMES D. SHELTON



--------------------------------------------------------------------------------

(D) Approval by the stockholders of the Company of (i) a complete liquidation or
dissolution of the Company or (ii) a Major Asset Disposition (or if there is no
such approval by stockholders, consummation of such Major Asset Disposition)
unless, immediately following such Major Asset Disposition, (a) all or
substantially all of the individuals and entities that were beneficial owners of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such Major Asset Disposition beneficially own
immediately after the transaction, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock, the combined voting
power of the then outstanding voting securities, and the total value of all the
then outstanding stock of the Company (if it continues to exist) and of the
Acquiring Entity, in substantially the same proportions as their ownership
immediately prior to such Major Asset Disposition of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be;
(b) no Person, other than any employee benefit plan (or related trust) of the
Company or such entity, beneficially owns, directly or indirectly, 20% or more
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities of the Company (if it
continues to exist) and of the Acquiring Entity and (c) at least a majority of
the members of the board of directors (or comparable govering body) of the
Company (if it continues to exist) and of the Acquiring Entity were members of
the Incumbent Board at the time of the execution of the initial agreement
providing for, or action of the Board authorizing, such Major Asset Disposition.

For purposes of the foregoing definition:

(1) “Acquiring Entity” means the entity that acquires the largest portion of the
assets sold or otherwise disposed of in a Major Asset Disposition (or the
entity, if any, that owns a majority of the outstanding voting stock of such
acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body);

(2) the terms “beneficial owner”, “beneficially ownership” and “beneficially
own” are used as defined for purposes of Rule 13d-3 under the Exchange Act;

(3) the term “Business Combination” means (x) a merger or consolidation
involving the Company or its stock or (y) an acquisition by the Company,
directly or through one or more subsidiaries, of another entity or its stock or
assets;

(4) the term “group” is used as it is defined for purposes of Section 13 of the
Exchange Act and Rule 13d-5 thereunder;

 

EMPLOYMENT AGREEMENT   -3-   JAMES D. SHELTON



--------------------------------------------------------------------------------

(5) the term “Major Asset Disposition” means the sale or other disposition in
one transaction or a series of related transactions (other than to an entity,
50% of more of the total voting power of which is owned, directly or indirectly,
by the Company) of 50% or more of all of the assets of the Company and its
subsidiaries on a consolidated basis; and any specified percentage or portion of
the assets of the Company shall be based on the total gross fair market value,
as determined by a majority of the members of the Incumbent Board without regard
to any associated liabilities;

(6) the term “Outstanding Company Common Stock” means the outstanding shares of
Common Stock, par value $0.01 per share, of the Company;

(7) the term “Outstanding Company Voting Securities” means outstanding voting
securities of the Company entitled to vote generally in the election of
directors; and any specified percentage or portion of the Outstanding Company
Voting Securities (or of other voting stock or voting securities) shall be
determined based on the total combined voting power of such securities;

(8) the term “parent corporation resulting from a Business Combination” means
the Company if its stock is not acquired or converted in the Business
Combination and otherwise means the entity which as a result of such Business
Combination owns the Company or all or substantially all of the Company’s
assets, either directly or through one or more subsidiaries; and

(9) the term “Person” means an individual, entity or group;

 

  i. “Change in Control Aggregate Compensation” shall mean, for any year, an
amount equal to the annual Base Salary in effect with respect to the Employee
(the aggregate amount and the components of which shall be determined based on
the highest rate in effect for any period prior to the Date of Termination),
plus the higher of (A) the highest Incentive Bonus paid to or earned by the
Employee during any of the three calendar years immediately preceding the
calendar year in which the Change in Control occurs and (B) the amount of the
Target Incentive Bonus of Employee for the calendar year in which the Change of
Control occurs.

 

  j. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  k. “Date of Termination” shall mean (A) in the case of a termination for which
a Notice of Termination is required, the date of actual receipt of such Notice
of Termination, or if later, the date specified therein, as the case may be, and
(B) in all other cases, the actual date on which the Employee’s employment
terminates during the Employment Term.

 

  l.

“Disability” shall mean (A) the Employee’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental

 

EMPLOYMENT AGREEMENT   -4-   JAMES D. SHELTON



--------------------------------------------------------------------------------

 

impairment that can be expected to result in death or to last for a continuous
period of not less than 12 months, (B) for a reason specified in (A), the
Employee is receiving income replacement benefits for a period of not less than
three months under a Company accident or health plan, (C) a determination by the
Social Security Administration that the Employee is totally disabled or (D) a
determination that the Employee is eligible for disability benefits under a
long-term disability plan of the Company, but only if such plan bases disability
eligibility on criteria that comply with clauses (A), (B) or (C) above. If the
Employee and the Company cannot agree as to whether the Employee is subject to a
Disability, such determination shall be by arbitration in accordance with the
provisions of Section 12.d.

 

  m. “Effective Date” shall mean December 15, 2006.

 

  n. “Employment Term” shall mean as defined in Section 2.b. below.

 

  o. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  p. “Excise Tax” shall mean as defined in Section 7.a. below.

 

  q. “Good Reason” shall mean and shall be deemed to exist if, without the prior
express written consent of the Employee, (A) the Employee suffers a material
reduction in duties, responsibilities or effective authority associated with his
title and position as Chairman of the Board and CEO or is assigned any duties or
responsibilities inconsistent in any material respect therewith; (B) the Company
fails to substantially perform any material term or provision of this Agreement;
(C) the Employee’s Base Salary or bonus potential under the Bonus Plan is
materially decreased; (D) the Company fails to obtain the full assumption of
this Agreement by a successor entity in accordance with Section 12.m.ii. below;
or (E) the Company purports to terminate the Employee’s employment for Cause and
such purported termination of employment is not effected in accordance with the
requirements of this Agreement.

 

  r. “Gross-Up Payment” shall mean as defined in Section 7.a. below.

 

  s. “Incentive Bonus” shall mean as defined in Section 4.b.ii. below.

 

  t. “Independent Director” shall mean a member of the Board who would be
determined to be “independent” under any applicable law, rule or regulation, or
under the requirement of any securities exchange upon which any of the Company’s
securities may be traded.

 

  u. “LTIP” shall mean the Triad 1999 Long-Term Incentive Plan as amended
through the date hereof, and as further amended from time to time.

 

  v. “Notice of Termination” shall mean as defined in Section 8 below.

 

EMPLOYMENT AGREEMENT   -5-   JAMES D. SHELTON



--------------------------------------------------------------------------------

  w. “Medical Benefits” shall mean all medical, prescription, dental, and other
healthcare benefits under the Company’s plans and programs to which the Employee
or the Employee’s family may be entitled under this Agreement.

 

  x. “Payment” shall mean as defined in Section 7.a. below.

 

  y. “Target Incentive Bonus” shall mean the Incentive Bonus that the Employee
is eligible to earn under the Bonus Plan in any applicable calendar year,
assuming that both the Company and the Employee satisfy 100% (but not in excess
of 100%) of the performance objectives that are applicable to such Incentive
Bonus for the subject calendar year.

 

  z. “Underpayment” shall mean as defined in Section 7.b. below.

All terms defined in this Agreement shall have the meanings set forth in this
Section 1, or as set forth in any Section of this Agreement if defined in such
Section, when used herein or in any other document made or delivered pursuant to
this Agreement, unless the context therein shall otherwise require or unless
re-defined therein. Defined terms used herein in the singular shall import the
plural and vice versa. The words “hereof,” “herein,” “hereunder” and similar
terms when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision or section of this Agreement.

 

2. Employment and Employment Term.

 

  a. Employment. Subject to the terms and provisions set forth in this
Agreement, the Company hereby employs the Employee during the Employment Term as
the President and Chief Executive Officer (“CEO”) of the Company, and agrees (to
the extent reasonably permissible under applicable laws, rules and regulations,
and the requirements of any securities exchange on which any of the Company’s
securities may be traded) to use its best efforts to cause the Employee to be a
director and Chairman of the Board of Directors of the Company (the “Board”)
during the Employment Term, and the Employee hereby accepts such employment.

 

  b. Employment Term. The period of employment under this Agreement (the
“Employment Term”) shall be deemed to have commenced on the Effective Date and
shall continue for a period of one year thereafter. On each anniversary of the
Effective Date, the Employment Term shall be automatically extended by one year
unless at least ninety (90) days prior thereto the Company or the Employee shall
give written notice to the other party that the Employment Term shall not be
extended. The Employment Term shall continue until the expiration of all
extensions effected as aforesaid unless and until it ceases or is terminated
sooner as provided in this Agreement.

 

EMPLOYMENT AGREEMENT   -6-   JAMES D. SHELTON



--------------------------------------------------------------------------------

3. Positions, Responsibilities and Duties.

 

  a. In General. During the Employment Term, the Employee shall be employed as,
and the Company shall at all times cause the Employee to be, President and CEO
of the Company. In addition to such positions, the Company shall (to the extent
reasonably permissible under applicable laws, rules and regulations, and the
requirements of any securities exchange on which any of the Company’s securities
may be traded) use its best efforts to cause the Employee to be at all times
during the Employment Term, a director and the Chairman of the Board. In such
positions, the Employee shall have the duties, responsibilities and authority
normally associated with the office and position of President and CEO of a
publicly traded corporation. No other employee of the Company shall have
authority and responsibilities that are equal to or greater than those of the
Employee. The Employee shall report solely and directly to the Board, and all
other officers and other employees of the Company shall report directly to the
Employee or to the Employee’s designees.

 

  b. Time. During the Employment Term, the Employee shall devote substantially
all of his time during normal business hours and such additional time as is
reasonably necessary to perform the duties associated with his offices and
positions as set forth herein and shall use his best efforts to perform
faithfully and efficiently the duties and responsibilities contemplated by this
Agreement; provided, however, that the Employee shall not be required to perform
any duties and responsibilities which would be reasonably likely to result in
non-compliance with or violation or breach of any applicable law, rule or
regulation. Notwithstanding the foregoing, the Employee may devote reasonable
time to activities other than those required under this Agreement, including the
supervision of his personal investments and activities involving professional,
charitable, educational, religious and similar types of organizations, to the
extent that such other activities do not materially interfere with or prohibit
the performance of the Employee’s duties under this Agreement or conflict in any
material way with the business of the Company.

 

4. Compensation and Benefits.

 

  a. Base Salary. During the Employment Term, the Employee shall receive a Base
Salary (herein so called), payable in accordance with the Company’s payroll
practices generally applicable to the Company’s senior executives, of $1,575,800
per annum. Such Base Salary shall be reviewed for increase (but not decrease) in
the sole discretion of the Compensation Committee of the Board not less
frequently than annually during the Employment Term. If so increased, such
increased Base Salary shall then constitute “Base Salary” for purposes of this
Agreement and shall not be reduced.

 

  b. Incentive Compensation.

 

  i. During the Employment Term, the Employee shall be entitled to participate
in all incentive compensation plans and programs maintained by the Company and
applicable generally to senior executives of the Company in accordance with the
terms thereof.

 

EMPLOYMENT AGREEMENT   -7-   JAMES D. SHELTON



--------------------------------------------------------------------------------

  ii. Without limiting the foregoing, for each fiscal year of the Company ending
within the Employment Term, the Employee shall receive incentive bonus
compensation (“Incentive Bonus”) as determined under the Company’s Bonus Plan as
in effect from time to time and applicable generally to senior executives of the
Company.

 

  c. LTIP Awards. During the Employment Term, the Employee will be entitled to
receive equity-based or cash-based compensation awards pursuant to the terms of
the LTIP or a similar plan with terms comparable to those now provided in the
LTIP, as determined by the Compensation Committee of the Board in its sole
discretion.

 

  d. Retirement Plans. During the Employment Term, the Employee shall be
entitled to participate in all savings and retirement plans and programs
maintained by the Company and applicable generally to senior executives of the
Company in accordance with the terms thereof (including, without limitation, any
supplemental and excess defined benefit and defined contribution savings and
retirement plans).

 

  e. Welfare Benefit Plans. During the Employment Term, the Employee and/or the
Employee’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans and programs provided
or made available by the Company and applicable generally to senior executives
of the Company in accordance with the terms thereof (including, without
limitation, medical, prescription drug, dental, disability, employee life, group
life, accidental death and travel accident insurance plans and programs).

 

  f. Vacation and Fringe Benefits.

 

  i. During the Employment Term, the Employee shall be entitled to paid vacation
and fringe benefits at least as favorable as the most favorable plans and
programs of the Company for the Employee as in effect at the Effective Date.

 

  ii. Without limiting the foregoing, during the Employment Term, the Employee
will be entitled to the following fringe benefits:

 

  (1) reimbursement of regular monthly dues for a full resident club membership
at Glen Eagles Country Club or at an equivalent country club as designated by
the Employee;

 

  (2) supplemental compensation up to a maximum amount of $12,000 per year in
connection with financial and tax planning expenses incurred by the Employee;
and

 

EMPLOYMENT AGREEMENT   -8-   JAMES D. SHELTON



--------------------------------------------------------------------------------

  (3) reasonable use of Company aircraft for personal trips when such aircraft
are not otherwise needed for Company business purposes.

 

  g. Office and Support Staff. During the Employment Term, the Employee shall be
entitled to an office of a size and with furnishings and other appointments, and
to secretarial and other assistance, comparable to the most favorable of the
foregoing provided to the Employee by the Company at the Effective Date or, if
more favorable to the Employee, as provided at any time thereafter to the
Employee or other senior executives of the Company.

 

  h. Expense Reimbursement. During the Employment Term, the Employee shall be
entitled to receive prompt reimbursement for all usual, customary and reasonable
business-related expenses incurred by the Employee in performing his duties and
responsibilities hereunder in accordance with the practices and procedures of
the Company as in effect at the Effective Date, or, if more favorable to the
Employee, as in effect at any time thereafter with respect to the Employee or
other senior executives of the Company.

 

  i. Indemnification. The Company shall maintain directors and officers
liability insurance in commercially reasonable amounts (as reasonably determined
by the Board), and the Employee shall be covered under such insurance to the
same extent as other directors, officers and senior executives of the Company.
The Employee shall be indemnified to the fullest extent permitted by applicable
law for all acts as director, Chairman of the Board, President, CEO, and any
other official duties performed by the Employee during the Employment Term for
and on behalf of the Company.

 

5. Termination of Employment.

 

  a. Termination Due to Disability. The Company may terminate the Employee’s
employment hereunder due to Disability. In the event of a termination of the
Employee’s employment by the Company due to Disability, the Employee, his
beneficiary as designated pursuant to Section 12.i. or his legal representative,
as the case may be, shall be entitled to receive:

 

  i. any unpaid Base Salary through the Date of Termination;

 

  ii. any Incentive Bonus that has been earned in respect of a previous calendar
year but not paid as of the Date of Termination;

 

  iii. any deferred compensation (including, without limitation, interest or
other credits on such deferred amounts), to the extent permitted under
Section 409A of the Code, under any plan or agreement pursuant to which such
deferred compensation was provided, in each case to be paid in accordance with
the terms of the plan or agreement pursuant to which such deferred compensation
was provided;

 

EMPLOYMENT AGREEMENT   -9-   JAMES D. SHELTON



--------------------------------------------------------------------------------

  iv. payment in respect of any accrued but unused paid time off or sick pay and
reimbursement for any business expenses incurred but not yet reimbursed prior to
the Date of Termination;

 

  v. until the Employee attains the age of 65 or, if the Employee dies prior to
attaining the age of 65, for three (3) years following the date of the
Employee’s death, the Company shall continue all Medical Benefits to the
Employee and/or to the Employee’s family at least equal to those which would
have been provided to them in accordance with the plans and programs described
in Section 4.e. of this Agreement if the Employee’s employment had not been
terminated due to Disability or, if more favorable to the Employee and/or the
Employee’s family, as in effect generally at any time thereafter during the
aforesaid period with respect to other senior executives of the Company and
their families; provided that in any case the Employee and/or the Employee’s
family shall make all premium payments that would otherwise be required of the
Employee if the Employee’s employment had not been terminated due to Disability.
In the event that the participation of the Employee or the Employee’s family in
any such Medical Benefits plan or program is barred, the Company shall arrange
to provide the Employee and/or the Employee’s family with Medical Benefits
substantially similar to those which the Employee and/or the Employee’s family
would otherwise have been entitled to receive under such plans and programs from
which continued participation is barred, provided that the Employee and/or the
Employee’s family shall make payments to the Company in amounts and at times as
any premiums would have been paid by the Employee pursuant to the immediately
preceding sentence; and

 

  vi. any other compensation or benefits which may be owed or provided to or in
respect of the Employee in accordance with the terms and provisions of this
Agreement or any plans and programs of the Company.

 

  b. Termination Due to Death. The Employee’s employment shall terminate upon
the Employee’s death. In such event, the legal representative of the Employee’s
estate or the Employee’s beneficiary as designated pursuant to Section 12.i.
shall be entitled to receive:

 

  i. any unpaid Base Salary through the Date of Termination;

 

  ii. any Incentive Bonus that has been earned in respect of a previous calendar
year but not paid as of the Date of Termination;

 

  iii. any deferred compensation (including, without limitation, interest or
other credits on such deferred amounts), to the extent permitted under
Section 409A of the Code, under any plan or agreement pursuant to which such
deferred compensation was provided, in each case to be paid in accordance with
the terms of the plan or agreement pursuant to which such deferred compensation
was provided;

 

EMPLOYMENT AGREEMENT   -10-   JAMES D. SHELTON



--------------------------------------------------------------------------------

  iv. payment in respect of any accrued but unused paid time off or sick pay and
reimbursement for any business expenses incurred but not yet reimbursed prior to
the Date of Termination;

 

  v. for three (3) years following the date of the Employee’s death, the Company
shall continue all Medical Benefits to the Employee’s family at least equal to
those which would have been provided to them in accordance with the plans and
programs described in Section 4.e. of this Agreement if the Employee’s
employment had not been terminated due to his death or, if more favorable to the
Employee’s family, as in effect generally at any time thereafter during the
aforesaid period with respect to other senior executives of the Company and
their families; provided that the Employee’s family shall make all premium
payments that would otherwise be required of the Employee if the Employee’s
employment had not been terminated due to death. In the event that the
participation of the Employee’s family in any such Medical Benefits plan or
program is barred, the Company shall arrange to provide the Employee’s family
with family Medical Benefits substantially similar to those which the Employee’s
family would otherwise have been entitled to receive under such plans and
programs from which continued participation is barred, provided that the
Employee’s family shall make payments to the Company in amounts and at times as
any premiums would have been paid by the Employee’s family pursuant to the
immediately preceding sentence; and

 

  vi. any other compensation or benefits which may be owed or provided to or in
respect of the Employee in accordance with the terms and provisions of this
Agreement or any plans and programs of the Company.

 

  c. Termination by the Company for Cause. The Company may terminate the
Employee’s employment hereunder for Cause, in accordance with the below
provisions of this Subsection 5.c. If the Company terminates the Employee’s
employment hereunder for Cause, the Employee shall be entitled to receive:

 

  i. any unpaid Base Salary through the Date of Termination;

 

  ii. any deferred compensation (including, without limitation, interest or
other credits on such deferred amounts), to the extent permitted under
Section 409A of the Code, under any plan or agreement pursuant to which such
deferred compensation was provided, in each case to be paid in accordance with
the terms of the plan or agreement pursuant to which such deferred compensation
was provided;

 

  iii. payment in respect of any accrued but unused paid time off or sick pay
and reimbursement for any business expenses incurred but not yet reimbursed
prior to the Date of Termination;

 

EMPLOYMENT AGREEMENT   -11-   JAMES D. SHELTON



--------------------------------------------------------------------------------

  iv. the Employee and his family shall be entitled to health insurance benefits
as provided by law at the Employee’s expense, including without limitation,
COBRA health insurance coverage; and

 

  v. any other compensation or benefits which may be owed or provided to or in
respect of the Employee in accordance with the terms and provisions of this
Agreement or any plans and programs of the Company.

Prior to terminating the Employee’s employment for Cause, the Employee shall be
given written notice, authorized by a vote of at least a majority of the
Independent Directors, that the Company intends to terminate the Employee’s
employment for Cause; provided, however, that following a Change in Control such
written notice must be authorized by a vote of at least 75% of the Independent
Directors. Such written notice shall specify the particular act or acts, or
failure to act, which is/are the basis for the decision to terminate the
Employee’s employment for Cause.

 

  d. Termination for Good Reason. The Employee shall be permitted to terminate
his employment hereunder prior to the end of the Employment Term for Good
Reason. In such event, the following shall apply:

 

  i. Lump Sum Payment. The Employee shall be paid, within ten business days of
the Date of Termination unless otherwise provided below, the aggregate of:

 

  (1) any unpaid Base Salary through the Date of Termination;

 

  (2) any Incentive Bonus that has been earned in respect of a previous calendar
year but not paid as of the Date of Termination;

 

  (3) an amount equal to the product of (x) three (3), multiplied by (y) the
Employee’s Aggregate Compensation for the calendar year preceding the year in
which the Date of Termination occurs, to be paid in a lump sum payment on the
first business day after the date that is six months after the Date of
Termination;

 

  (4) any deferred compensation (including, without limitation, interest or
other credits on the deferred amounts), to the extent permitted under
Section 409A of the Code, under any plan or agreement pursuant to which such
deferred compensation was provided, in each case to be paid in accordance with
the terms of the plan or agreement pursuant to which such deferred compensation
was provided;

 

  (5) payment in respect of any accrued but unused paid time off or sick pay and
reimbursement for any business expenses incurred but not reimbursed prior to
such Date of Termination; and

 

EMPLOYMENT AGREEMENT   -12-   JAMES D. SHELTON



--------------------------------------------------------------------------------

  (6) any other compensation or benefits which may be owed or provided to or in
respect of the Employee in accordance with the terms and provisions of this
Agreement or any plans and programs of the Company.

 

  ii. Benefit Continuation. For three (3) years after the Employee’s Date of
Termination the Company shall continue all Medical Benefits to the Employee and
the Employee’s family at least equal to those which would have been provided to
them in accordance with the plans and programs described in Section 4.e. of this
Agreement if the Employee’s employment had not been terminated, or, if more
favorable to the Employee and the Employee’s family, as in effect generally at
any time thereafter during the aforesaid period with respect to other senior
executives of the Company and their families, and provided that the Employee
shall continue to make any applicable payments in respect thereof as the
Employee would have made if the Employee’s employment had not been terminated.
In the event that the participation of the Employee or the Employee’s family in
any such Medical Benefits plan or program is barred, the Company shall arrange
to provide the Employee and/or the Employee’s family with benefits substantially
similar to those which the Employee and/or the Employee’s family would otherwise
have been entitled to receive under such plans and programs from which continued
participation is barred, and provided that the Employee shall continue to make
payments in respect thereof as described in the preceding sentence.

 

  e. Termination by the Company. The Employee’s employment shall terminate upon
expiration of the Employment Term if the Company has given the ninety (90) days
prior written notice required under Section 2.b. above. In addition and
notwithstanding anything to the contrary in this Agreement, the Company may also
terminate the Employee’s employment at any time during the Employment Term
without Cause by giving the Employee thirty (30) days prior written notice of
such termination. In either termination scenario, the following shall apply:

 

  i. Lump Sum Payment. The Employee shall be paid, within ten business days of
the Date of Termination unless otherwise provided below, the aggregate of:

 

  (1) any unpaid Base Salary through the Date of Termination;

 

  (2) any Incentive Bonus that has been earned in respect of a previous calendar
year but not paid as of the Date of Termination;

 

  (3) an amount equal to the product of (x) three (3), multiplied by (y) the
Employee’s Aggregate Compensation for the calendar year preceding the year in
which the Date of Termination occurs, to be paid in a lump sum payment on the
first business day after the date that is six months after the Date of
Termination;

 

EMPLOYMENT AGREEMENT   -13-   JAMES D. SHELTON



--------------------------------------------------------------------------------

  (4) any deferred compensation (including, without interest or other credits on
the deferred amounts), to the extent permitted under Section 409A of the Code,
under any plan or agreement pursuant to which such deferred compensation was
provided, in each case to be paid in accordance with the terms of the plan or
agreement pursuant to which such deferred compensation was provided;

 

  (5) payment in respect of any accrued but unused paid time off or sick pay and
reimbursement for any business expenses incurred but not reimbursed prior to
such Date of Termination; and

 

  (6) any other compensation or benefits which may be owed or provided to or in
respect of the Employee in accordance with the terms and provisions of this
Agreement or any plans and programs of the Company.

 

  ii. Benefit Continuation. For three (3) years following the Employee’s Date of
Termination, the Company shall continue Medical Benefits to the Employee and/or
the Employee’s family at least equal to those which would have been provided to
them in accordance with the plans and programs described in Section 4.e. of this
Agreement if the Employee’s employment had not been terminated, or, if more
favorable to the Employee and the Employee’s family, as in effect generally at
any time thereafter during the aforesaid period with respect to other senior
executives of the Company and their families, and provided that the Employee
shall continue to make any applicable payments in respect thereof as the
Employee would have made if the Employee’s employment had not been terminated.
In the event that the participation of the Employee and/or the Employee’s family
in any such Medical Benefits plan or program is barred, the Company shall
arrange to provide the Employee and/or the Employee’s family Medical Benefits
substantially similar to those which the Employee and/or the Employee’s family
would otherwise have been entitled to receive under such plans and programs from
which continued participation is barred, and provided that the Employee shall
continue to make payments in respect thereof as described in the preceding
sentence.

 

  f. Termination by Employee Following a Change in Control. Following a Change
in Control, the Employee shall be permitted to terminate his employment without
Good Reason; provided, however, that, notwithstanding such termination, the
Employee shall make himself reasonably available during normal business hours
for a period of not more than 90 days after the effective date of such Change in
Control for purposes of providing transitional assistance. If, within 18 months
following a Change in Control, the Employee terminates his employment with or
without Good Reason, the following shall apply:

 

  i. Lump Sum Payment. The Employee shall be paid, within ten business days of
the Date of Termination unless otherwise provided below, the aggregate of:

 

  (1) any unpaid Base Salary through the Date of Termination;

 

EMPLOYMENT AGREEMENT   -14-   JAMES D. SHELTON



--------------------------------------------------------------------------------

  (2) any Incentive Bonus that has been earned in respect of a previous calendar
year but not paid as of the Date of Termination;

 

  (3) an amount equal to the product of (x) three (3), multiplied by (y) the
Employee’s Change in Control Aggregate Compensation, to be paid in a lump sum
payment, on the first business day after the date that is six months after the
Date of Termination;

 

  (4) any deferred compensation (including, without limitation, interest or
other credits on the deferred amounts), to the extent permitted under
Section 409A of the Code, under any plan or agreement pursuant to which such
deferred compensation was provided, in each case to be paid in accordance with
the terms of the plan or agreement pursuant to which such deferred compensation
was provided;

 

  (5) payment in respect of any accrued but unused paid time off or sick pay and
reimbursement for any business expenses incurred but not reimbursed prior to
such Date of Termination;

 

  (6) any other compensation or benefits which may be owed or provided to or in
respect of the Employee in accordance with the terms and provisions of this
Agreement or any plans and programs of the Company.

 

  ii.

Benefit Continuation. For three (3) years following the Employee’s Date of
Termination, the Company shall continue Medical Benefits to the Employee and/or
the Employee’s family at least equal to those which would have been provided to
them in accordance with the plans and programs described in Section 4.e. of this
Agreement if the Employee’s employment had not been terminated or, if more
favorable to the Employee and the Employee’s family, as in effect generally at
any time thereafter during the aforesaid period with respect to other senior
executives of the Company and their families, and provided that the Employee
shall continue to make any applicable payments in respect thereof as the
Employee would have made if the Employee’s employment had not been terminated.
In the event that the participation of the Employee and/or the Employee’s family
in any such Medical Benefits plan or program is barred, the Company shall
arrange to provide the Employee and/or the Employee’s family Medical Benefits
substantially similar to those which the Employee and/or the Employee’s family
would otherwise have been entitled to receive under such plans and

 

EMPLOYMENT AGREEMENT   -15-   JAMES D. SHELTON



--------------------------------------------------------------------------------

 

programs from which continued participation is barred, and provided that the
Employee shall continue to make payments in respect thereof as described in the
preceding sentence.

 

  g. Termination by the Employee Upon Expiration of Employment Term. The
Employee may terminate his employment upon expiration of the Employment Term
hereunder if the Employee has given the ninety (90) days written notice required
under Section 2.b. above. In such event, the Employee shall be entitled to all
of the rights and benefits to which the Employee would be entitled in the event
of a termination of his employment by the Company for Cause.

 

  h. No Mitigation or Offset. The Company agrees that, if the Employee’s
employment with the Company terminates, the Employee is not required to seek
other employment or to attempt in any way to reduce any amounts payable to or in
respect of the Employee by the Company pursuant to this Agreement. Further, the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by the Employee as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Employee to the Company or otherwise, except as
specifically provided in this Agreement.

 

6. Deemed Date of Termination Following a Change in Control. Anything in this
Agreement to the contrary notwithstanding, if a Change in Control occurs, and if
the Employee’s employment with the Company is terminated by the Company for
Cause prior to the date on which the Change in Control occurs, and it is
reasonably demonstrated by the Employee that such termination of employment
(I) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or (II) otherwise arose in connection
with the anticipation of a Change in Control, then for all purposes of this
Agreement, the Employee’s Date of Termination shall be deemed to have occurred
following such Change in Control and such termination shall be deemed to have
been not for Cause, but instead to have been made pursuant to Section 5.e. of
this Agreement and the Employee shall be entitled to the compensation and
benefits provided for therein.

 

7. Certain Additional Payments by the Company.

 

  a.

Gross-Up Payment. In the event that all or any portion of any payment or
distribution by the Company or any of its affiliates to or for the benefit of
the Employee, including under any stock option, restricted stock or other
agreement, plan or program (a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) (or any successor provision thereto), by reason of being considered
“contingent on a change in ownership or control” of the Company, within the
meaning of Section 280G of the Code (or any successor provision thereto), or any
interest or penalties with respect to such tax (such tax, together with any such
interest and penalties, being hereafter collectively referred to as the “Excise
Tax”), then the Employee shall be entitled to receive an additional payment or
payments (collectively, a

 

EMPLOYMENT AGREEMENT   -16-   JAMES D. SHELTON



--------------------------------------------------------------------------------

 

“Gross-Up Payment”), provided that following such Change in Control the Employee
complies with his obligation to provide transition assistance under Section 5.f.
of this Agreement, and with his obligations under Sections 10 and 11 of this
Agreement. The Gross-Up Payment shall be in an amount such that, after payment
by the Employee of all taxes (including any interest or penalties imposed with
respect to such taxes and including any Excise Tax) imposed upon the Gross-Up
Payment, the Employee retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payment.

 

  b. Section 7 Determinations. Subject to the provisions of Section 7.f., all
determinations required to be made under this Section 7, including whether an
Excise Tax is payable by the Employee and the amount of such Excise Tax and
whether a Gross-Up Payment is required to be paid by the Company to the Employee
and the amount of such Gross-Up Payment, if any, shall be made by a nationally
recognized accounting firm (the “Accounting Firm”) selected by the Company and
reasonably acceptable to the Employee. The Company shall direct the Accounting
Firm to submit its determination and detailed supporting calculations to both
the Company and the Employee within thirty (30) days after the date of payment
of any amount paid to the Employee pursuant to Section 5.f.i. (3) of this
Agreement, and any such other time or times as may be requested by the Company.
If the Accounting Firm determines that any Excise Tax is payable by the
Employee, the Company shall pay the required Gross-Up Payment to the Employee
within five (5) business days after receipt of such determination and
calculations with respect to such Gross-Up Payment. If the Accounting Firm
determines that no Excise Tax is payable by the Employee, it shall, at the same
time as it makes such determination, furnish the Company and the Employee a
written opinion to the effect that the Employee has substantial authority not to
report any Excise Tax on his federal income tax return. As a result of the
uncertainty in the application of Section 4999 of the Code (or any successor
provision thereto) at the time of any determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company, should have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts or fails to pursue its remedies pursuant to Section 7.f. and the
Employee thereafter is required to make a payment of any Excise Tax, the
Employee shall direct the Accounting Firm to determine the amount of the
Underpayment that has occurred and to submit its determination and detailed
supporting calculations to both the Company and the Employee as promptly as
possible. Any such Underpayment shall be promptly paid by the Company to, or for
the benefit of, the Employee within five (5) business days after receipt of such
determination and calculations.

 

  c.

Access; Binding Effect. The Company and the Employee shall each provide the
Accounting Firm access to and copies of any books, records and documents in the
possession of the Company or the Employee, as the case may be, reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determinations and

 

EMPLOYMENT AGREEMENT   -17-   JAMES D. SHELTON



--------------------------------------------------------------------------------

 

calculations contemplated by this Section 7. Any determination by the Accounting
Firm as to the amount of any Gross-Up Payment or Underpayment shall be binding
upon the Company and the Employee; provided, that if the Employee is ultimately
required to pay an Excise Tax by the Internal Revenue Service despite the
opinion of such Accounting Firm, then the Company shall make the appropriate
Gross-Up Payment contemplated herein.

 

  d. Income Tax Returns. The federal income returns filed by the Employee shall
be prepared and filed on a consistent basis with the determination of the
Accounting Firm with respect to the Excise Tax payable by the Employee. The
Employee shall make proper payment of the amount of any Excise Tax that has not
been withheld by the Company, and at the request of the Company, provide to the
Company true and correct copies (with any amendments) of his federal income tax
return as filed with the Internal Revenue Service and corresponding state and
local tax returns, if relevant, as filed with the applicable taxing authority,
and such other documents reasonably requested by the Company, evidencing the
proper reporting of the Gross-Up Payment and any Excise Tax due. If prior to the
filing of the Employee’s federal income tax return, or corresponding state or
local tax return, if relevant, the Accounting Firm determines that the amount of
the Gross-Up Payment should be reduced, the Employee shall within five
(5) business days of such determination pay to the Company the amount of such
reduction.

 

  e. Fees and Expenses. The fees and expenses of the Accounting Firm for its
services in connection with the determinations and calculations contemplated by
this Section 7 shall be borne by the Company. If such fees and expenses are
initially paid by the Employee, the Company shall reimburse the Employee the
full amount of such fees and expenses within five (5) business days after
receipt from the Employee of a statement therefor and reasonable evidence of his
payment thereof.

 

  f. Indemnification. The Employee shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a Gross-Up Payment. Such notification shall be given
as promptly as practicable but no later than ten (10) business days after the
Employee actually receives notice of such claim and the Employee shall further
apprise the Company of the nature of such claim, and the date on which such
claim is requested to be paid (in each case, to the extent known by the
Employee). The Employee shall not pay such claim prior to the earlier of (i) the
expiration of the thirty (30)-day period following the date on which he gives
such notice to the Company and (ii) the date that any payment of the amount with
respect to such claim is due. If the Company notifies the Employee in writing
prior to the expiration of such period that it desires to contest such claim,
the Employee, subject to the provisions of Section 7.h. of this Agreement,
shall:

 

  i. provide the Company with any written records or documents in his possession
relating to such claim reasonably requested by the Company;

 

EMPLOYMENT AGREEMENT   -18-   JAMES D. SHELTON



--------------------------------------------------------------------------------

  ii. take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;

 

  iii. cooperate with the Company in good faith in order effectively to contest
such claim; and

 

  iv. permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Employee, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 7.f., the Company shall control all proceedings taken in connection with
the contest of any claim contemplated by this Section 7.f. and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Employee may participate therein at his own cost
and expense) and may, at its option, either direct the Employee to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Employee to pay the tax claimed and sue for a refund, the
Company shall advance the amount of such payment to the Employee on an
interest-free basis and shall indemnify and hold the Employee harmless, on an
after-tax basis, from any Excise Tax or income or other tax, including interest
or penalties with respect thereto, imposed with respect to such advance; and
provided further, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Employee with respect
to which the contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of any such contested claim
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and the Employee shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service.

 

  g.

Refunds. If, after the receipt by the Employee of an amount advanced by the
Company pursuant to Section 7.f., the Employee receives any refund with respect
to such claim, the Employee shall (subject to the Company’s complying with the
requirements of Section 7.f.) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Employee of an amount advanced

 

EMPLOYMENT AGREEMENT   -19-   JAMES D. SHELTON



--------------------------------------------------------------------------------

 

by the Company pursuant to Section 7.f., a determination is made that the
Employee shall not be entitled to any refund with respect to such claim and the
Company does not notify the Employee in writing of its intent to contest such
denial or refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of any such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid by the Company to
the Employee pursuant to this Section 7.

 

  h. Confidentiality. Any information provided by the Employee to the Company
under this Section 7 shall be treated confidentially by the Company and, except
as required by law, will not be provided by the Company to any other person,
other than the Company’s professional advisors, without Employee’s prior written
consent.

 

8. Notice of Termination. Any termination of the Employee’s employment (other
than due to death) shall be communicated by a notice of termination to the other
party hereto given in accordance with this Agreement (the “Notice of
Termination”). The Notice of Termination shall be given (A) in the case of a
termination for Cause, within 90 days after an Independent Director of the
Company has actual knowledge of the events giving rise to such purported
termination; (B) in the case of a termination for Good Reason, within 90 days of
the Employee’s having actual knowledge of the event or events constituting Good
Reason; (C) in the case of termination for Disability, not later than five
business days after the date that disability benefits commence under the
Company’s long-term disability plan, or in the absence of such plan, then upon
the first to occur of (i) the expiration of the twelve month period referred to
in Section 1.l.(A), (ii) the expiration of the three month period referred to in
Section 1.l.(B), or (iii) the fifth business day after the date upon which the
Social Security Administration makes the determination described in
Section 1.l.(C); (D) in the case of a termination by the Employee following a
Change in Control, the Employee shall give 30 days written notice to the
Company; and (E) in the case of a termination pursuant to the second sentence of
Section 5.e, the Company shall give 30 days written notice to the Employee. Such
notice shall (A) indicate the specific termination provision in this Agreement
relied upon, (B) set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment unless
the provision so indicated requires no such basis, as applicable, and (C) if the
Date of Termination is other than the date of actual receipt of such notice,
specify the date on which the Employee’s employment is to be terminated (which
date shall not be earlier than the date on which such notice is actually
received).

 

9.

Effect of Termination Upon Equity Awards. If the Employee’s employment is
terminated by the Company for Cause, or due to the Employee giving a Notice of
Termination to terminate his employment upon expiration of the Employment Term
pursuant to Section 2.b., the Employee’s equity-based compensation awards will
be exercisable and subject to vesting as provided in the LTIP and the applicable
agreements governing such awards. If the Employee’s employment with the Company
terminates for any other reason, the Employee’s vested equity-based compensation
awards may be exercised by the Employee, his legal representative, or the legal
representative of his

 

EMPLOYMENT AGREEMENT   -20-   JAMES D. SHELTON



--------------------------------------------------------------------------------

 

estate at any time prior to two years following the Date of Termination, but
only if and to the extent permitted by applicable law, rule, regulation
(including Section 409A of the Code) or requirement of any stock exchange upon
which any of the Company’s securities may be traded.

 

10. Confidentiality.

 

  a. Definition of Confidential Information. The term “Confidential Information”
as used in this Agreement shall include all ideas, materials, information, data,
lists, correspondence, communications, records, trade secrets, methods or plans
developed, used or employed by the Company or any of its operations,
subsidiaries, affiliates, hospitals, surgery centers or clients, and not
generally known to the public. Confidential Information also includes, without
limitation, all information regarding the Company, or any of its operations,
subsidiaries, affiliates, hospitals, surgery centers or clients, with regard to
their respective financial affairs, accounts, marketing plans, operations,
policies, procedures, strategies, plans for development of new services and
expansion into new areas or markets, internal operations, business strategies,
budgets, pricing, products, properties, processes, rate structures, services,
client lists and specific information relating to needs, preferences and pricing
structures, sales and promotional programs targeting clients, information
regarding prospective and strategic alliances and acquisitions, commission
structures, employee names and addresses, employment histories, compensation,
placements, or any other client and employee information contained in Company’s
files, together with all written, graphic, recorded and other materials relating
to all or any of the same; provided, however, that Confidential Information
shall not include information which properly and lawfully has become generally
known to the public.

 

  b.

Importance of Confidential Information. In consideration for the Employee’s
promises specified herein, the Company promises to and shall provide to the
Employee Confidential Information for purposes of enabling the Employee to
perform the job duties set forth in Section 3. The Employee acknowledges that as
a result of his employment by the Company, he will be using, acquiring,
accessing and/or adding to such Confidential Information during the term of his
employment with the Company. The Employee acknowledges that his current computer
and network password no longer permit him access to the Company’s ever changing
Confidential Information. The Employee further acknowledges that following his
execution of this Agreement, and in consideration for same, Employee will be
given new computer and network passwords that will permit him to access the
Confidential Information the Company promises to provide him pursuant to the
terms of this Agreement. The Employee acknowledges that the Company’s
Confidential Information is frequently updated on the Company’s network and that
he will have access to such updated Confidential Information only by virtue of
the new passwords given to him following execution of this Agreement. The
Employee acknowledges and agrees that the Confidential Information is a
valuable, special and unique asset of the Company and the Confidential
Information is extremely important in the highly competitive

 

EMPLOYMENT AGREEMENT   -21-   JAMES D. SHELTON



--------------------------------------------------------------------------------

 

hospital management, consulting and healthcare advisory services industry. The
Employee acknowledges that the disclosure of any Confidential Information would
place the Company at a competitive disadvantage and will cause imminent harm and
substantial, irreparable injury to the Company, including loss of profit and
other damages such as loss of goodwill and a decrease in market share which are
difficult to calculate. The Employee acknowledges that the Company retains a
proprietary interest in its Confidential Information that persists beyond the
termination of the Employee’s employment or this Agreement. The Employee further
acknowledges that the preservation and protection of the Confidential
Information is an essential part of the Employee’s employment by and business
relationship with the Company and that the Employee has a duty of fidelity and
trust to the Company in handling the Confidential Information.

 

  c. Non-Disclosure or Misuse. As a material inducement to the Company to enter
into this Agreement and pay the Employee the compensation as set forth herein,
the Employee covenants and agrees that he shall not, at any time (whether during
or after the Employment Term or after expiration or termination of this
Agreement), without the prior written consent of the Company in each instance or
as otherwise may be required by law or legal process, disclose to any person or
entity any Confidential Information, or utilize such Confidential Information
for the Employee’s own benefit, or for the benefit of any third party, until
such time, if ever, as such Confidential Information becomes general public
knowledge (unless caused by any act of the Employee in violation of this
Agreement). The Employee will take all reasonable steps necessary, or reasonably
requested by the Company, to ensure that all Confidential Information is kept
confidential for the sole use and benefit of the Company. Further, all
memoranda, records or other documents constituting Confidential Information
compiled by, made available to or under the control of the Employee during the
Employment Term shall be the property of the Company and shall be promptly
delivered to the Company on the termination of this Agreement or the Employee’s
employment or at any other time upon the request of the Company. The Employee
agrees he will not make or retain any copy of or extract from such materials.

 

11. Protective Covenants. The Employee acknowledges and agrees that information,
including the Confidential Information, he has acquired and will acquire during
the course of his employment will enable the Employee to irreparably injure the
Company if the Employee should engage in unfair competition. Therefore, in
consideration of the receipt of the Confidential Information, the compensation
and benefits provided to the Employee and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Employee hereby agrees as follows:

 

  a.

Noncompetition. During the Employment Term and for a period of three (3) years
following the Date of Termination for any reason, the Employee shall not,
directly or indirectly, engage or act as an executive, employee, consultant,
agent, or representative for any company or other entity that is engaged (either
directly or indirectly through subsidiaries or affiliates) in any business being
conducted by the Company or its subsidiaries or affiliates as of the Date of
Termination in any

 

EMPLOYMENT AGREEMENT   -22-   JAMES D. SHELTON



--------------------------------------------------------------------------------

 

geographic area in which the Company is then conducting such business; provided,
however, nothing in this Agreement shall prohibit the Employee from being a
stockholder in a mutual fund or a diversified investment company or a passive
owner of not more than one percent (1%) of the outstanding stock of any class of
a corporation that has a publicly traded class of equity securities.

 

  b. Reasonableness of Restrictions. The Employee has carefully read and
considered the provisions of this Section 11, and having done so, agrees that
the restrictions set forth herein, including, but not limited to, the time
period of the restrictions, the geographic areas of the restrictions, and the
scope of the restrictions are fair and reasonable, are supported by sufficient
and valid consideration, and the restrictions do not impose any greater
restraint than is necessary to protect the goodwill and other legitimate
business interests of the Company and its affiliated entities, officers,
directors, shareholders and other employees. The Employee acknowledges that
these restrictions will not prevent him from obtaining gainful employment in the
Employee’s occupation or field of expertise or cause him undue hardship; that
there are numerous other employment and business opportunities available to him
that are not affected by these restrictions; and that the Employee’s ability to
earn a livelihood without violating such restrictions is a material condition to
employment with the Company.

 

  c. Injunctions to Prevent Breaches of Protective Covenants. The parties hereto
agree that the Company would be damaged irreparably in the event of any
provision of Subsection a. of this Section 11 were not performed by the Employee
in accordance with its terms or were otherwise breached and that money damages
would be an inadequate remedy for any such nonperformance or breach. Therefore,
the Company or its successors or assigns shall be entitled, in addition to any
other rights and remedies existing in their favor, and without the necessity of
posting a bond or other security, to an injunction or injunctions to prevent any
breach or threatened breach of any such provisions and to specifically enforce
such provisions.

 

12. Miscellaneous.

 

  a. Applicable Law. Except to the extent specified in Section 12.d, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, applied without reference to principles of conflict of laws.

 

  b. Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

EMPLOYMENT AGREEMENT   -23-   JAMES D. SHELTON



--------------------------------------------------------------------------------

  c. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Company:

TRIAD HOSPITALS, INC.

5800 Tennyson Parkway

Plano, Texas 75024

Attn: General Counsel

If to the Employee:

JAMES D. SHELTON

1708 Cliffview

Plano, Texas 75093

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

 

  d. Arbitration; Legal Fees. Any controversy relating to the determination of
the Employee’s Disability shall at the request of either party be determined by
arbitration, under the auspices and rules of the American Arbitration
Association, in accordance with the Texas General Arbitration Act if applicable,
otherwise in accordance with the United States Arbitration Act. Judgment upon
the award rendered by the arbitrator shall be entered in any court having
jurisdiction. The institution and maintenance of an action for judicial relief
or pursuant to any provisional or ancillary remedy shall not constitute a waiver
of the right of any party to submit the Disability controversy to arbitration.
The arbitration shall be commenced by filing a demand for arbitration upon the
other party. The arbitration proceeding shall be held in Dallas County, Texas.
The arbitrator shall maintain the privacy of the hearings, and shall have the
power to exclude witnesses, other than a party. The prevailing party in the
arbitration proceedings shall be entitled to reasonable attorneys’ fees, costs,
and necessary expenses in connection with such proceeding, as determined by the
arbitrator. Unless the arbitrator determines otherwise, each party shall bear
its own costs and expenses (including filing fees) with respect to the
arbitration, including one-half of the fees and expenses of the arbitrator.

 

  e. Legal Fees and Expenses in Event of Dispute. If either party to this
Agreement institutes any proceeding in court to enforce any provision of the
Agreement, or for damages by reason of any alleged breach of this Agreement,
then the prevailing party will be entitled to recover from the other party all
costs of the suit, including, without limitation, court costs and such amounts
as the court may award as reasonable attorneys’ fees for services rendered to
the prevailing party during the proceedings.

 

EMPLOYMENT AGREEMENT   -24-   JAMES D. SHELTON



--------------------------------------------------------------------------------

  f. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or other taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

  g. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

  h. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

  i. Beneficiaries/References. The Employee may select a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
the Employee’s death as designated by written instrument in the form appended
hereto as Exhibit A, executed by the Employee. The Employee may change the
designation of the beneficiary or beneficiaries at any time by filing a new
written designation with the Company.

 

  j. Entire Agreement. This Agreement contains the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect to the subject matter hereof,
including, without limitation, that certain Employment Agreement dated as of
September 1, 2003, between the Company and the Employee. However, nothing in
this Agreement shall adversely affect the Employee’s rights to benefits accrued
prior to the Effective Date, and, except as contemplated hereby (including the
provisions of Section 9 above), the Employee’s rights with respect to stock
options and restricted stock granted prior to the Effective Date shall be
governed by the respective stock option and restricted stock agreements relating
thereto.

 

  k. Representation. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
the Company and any other person, firm or organization or any applicable laws or
regulations.

 

  l. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Employee’s
employment hereunder to the extent necessary to the intended preservation of
such rights and obligations.

 

  m. Successors.

 

  i.

The Employee. This Agreement is personal to the Employee and, shall not be
assignable by the Employee, except that the Employee’s rights to receive any
compensation or benefits under this Agreement may be transferred or disposed of
pursuant to a beneficiary designation, testamentary disposition, intestate
succession or pursuant to a domestic relations order of a court of

 

EMPLOYMENT AGREEMENT   -25-   JAMES D. SHELTON



--------------------------------------------------------------------------------

 

competent jurisdiction. This Agreement shall inure to the benefit of and be
enforceable by the Employee’s heirs, beneficiaries and/or legal representatives.

 

  ii. The Company. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company shall require any
successor to all or substantially all of the business and/or assets of the
Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, by an agreement in form and substance
reasonably satisfactory to the Employee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

[Remainder of page intentionally left blank — signature page follows.]

 

EMPLOYMENT AGREEMENT   -26-   JAMES D. SHELTON



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth opposite their signatures herein below.

 

COMPANY: TRIAD HOSPITALS, INC. By:  

/s/ Rebecca Hurley

  Rebecca Hurley   Senior Vice President, General Counsel &   Secretary
EMPLOYEE:

/s/ James D. Shelton

JAMES D. SHELTON

 

EMPLOYMENT AGREEMENT   -27-   JAMES D. SHELTON



--------------------------------------------------------------------------------

EXHIBIT A

DESIGNATION OF BENEFICIARY

Pursuant to the terms of my Employment Agreement dated as of December 15, 2006,
with Triad Hospitals, Inc. (the “Company”), I hereby designate the following
beneficiary(ies) to receive any payments which may become due thereunder after
my death:

Primary Beneficiary:

 

--------------------------------------------------------------------------------

Secondary Beneficiary(ies):

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

The Primary Beneficiary named above shall be the designated beneficiary if he or
she is living at the time a payment under my Employment Agreement becomes due
and payable, and each of the Secondary Beneficiary(ies) named above shall be the
designated beneficiary(ies) only if he or she is living at the time a payment
under my Employment Agreement becomes due ad payable and the Primary Beneficiary
is not then living.

If any beneficiary is a minor, the Company may pay and shall be fully protected
in paying that minor’s share of any payment to any executor or administrator of
my estate as custodian for that minor under the Uniform Gifts to Minors Act or
the Uniform Transfers to Minors Act of any state or any successor custodian that
shall be appointed by such executor or administrator. The signature, receipt or
release of a custodian shall be a full discharge to the Company of any liability
in connection with any amount paid to that custodian without any responsibility
on the part of the Company to see to the distribution or application of any
amount paid to that custodian.

The receipt by me, or the Primary or Secondary Beneficiary, shall be a full
discharge of the Company of all liability in connection with any amount so paid
on behalf of me pursuant to the Employment Agreement. The Company will be fully
discharged from all liability after payment of any amount as provided herein.

This designation hereby revokes any prior designation that may have been in
effect.

 

--------------------------------------------------------------------------------

James D. Shelton

Date:

 

 

 

A-1



--------------------------------------------------------------------------------

Acknowledged by Triad Hospitals, Inc. By:  

 

  Rebecca Hurley   Senior Vice President, General   Counsel & Secretary Date:  

 

 

A-2